On Anpj.iCA'nox for Reiikarinu.
Poché, J.
The City Attorney and the counsel of the market lessee earnestly contend that we have palpably erred in our decision of this cause, and they confidently suggest that we should adopt the views expressed in “the very clear, strong and convincing * * * dissenting opinion” read in the case.
The great regard which we entertain for the, (pinions of our dissenting brothers has induced us to review the question with more than ordinary care, thought and study; but we leave the matter with increased certainty of the correctness of our previous opinion. In the heat of discussion, counsel have entirely lost sight of the fact that, all the affidavits against this defendant are predicated exclusively on Ordinance No. 4798, Administration Series, x>assed on the 17th of December, 1878, and not on Ordinance No. 3081, Council Series, adopted several years later, under the present- charter of the City of New Orleans. lienee, they naturally commit the gross error of arguing that the charge, against the defendant should be tested by the maps, which are, filed in the case, which purport-to carry out the provisions of Ordinance 3081, Council Series, and which have no reference to Ordinance 4798, Administration Series, as it originally stood.
In the, case of the State vs. Schmidt, this day decided, it- is shown that the map which was drawn to carry out the provisions of Ordinance 4798, A. S., and which was made under the careful and intelligent supervision of the then Assistant- City Attorney, specially authorized thereto, could not be fouud, and has been missing for several years. It also appears in that case that under the instructions of the. Assistant City Attorney the distance or “radius” of six squares, between every public market and all private, markets, was to be measured by the “ walking distance,” and not on the “air-line.” Such being’the interpretation given by the *53city to licr own ordinance, with what grace can she now appear before tih to convine; us of palpable error, for a similar construction of her own language, even without knowledge of what has since been brought to light ?
No more felicitous is the argument that the maps filed in this case were made with reference to our decision in Bérard’s case, 40 Ann. 172.
That decision was rendered in February, 1888.
One of the maps in question contains the certificate of the City Surveyor hearing the date of April 19, 1887, and the other is certified, to he a copy of the former.
Referring to the Bérard case, we have been very unfortunate, in the use of language, if any one of our utterances can he fairly construed as indicating the remotest intention 'to overrule any adjudication therein contained. Our aim was to convey the very opposite intention. We intended to sáy, and we now repeat, that we unequivocally recognize as binding on this court, and fully indorse, the. ruling of that case under the restricted issue therein tendered. Tinder that issue, which was solely to determine whether the width of intervening streets should lie included “in the distanee which the Legislature fixed when it said that private markets shall not he kept within a radius of six squares of a public market in this city,” it was absolutely immaterial whether the distance should he measured on an ‘air-line,’ or as one ‘ would walk.’
The latter alone is the issue which we. have .proposed to decide in the instant case, find in dealing with that issue we declined to he hound by the definition given of a radius, as meant by the Legislature, or by the city, in the Bérard case, because no issue therein involved required such ,a definition.
We, therefore, adhere to our views as originally expressed, especially as they have been absolutely confirmed by subsequent developments.
Rehearing refused.